Citation Nr: 9909038	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-03 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right great toe 
disability.

3.  Entitlement to service connection for headaches, 
dizziness, blurred vision, hearing loss, and tinnitus as 
secondary to service-connected laceration of the right 
eyebrow.

4.  Entitlement to service connection for residuals of a 
myocardial infarction as secondary to service-connected Post 
Traumatic Stress Disorder.

5. Entitlement to a higher evaluation for Post Traumatic 
Stress Disorder (PTSD), currently evaluated at 30 percent.

6.  Entitlement to a compensable evaluation for laceration of 
the right eyebrow.



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to May 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1997 and March 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).

The Board recognizes that the RO has certified only two 
increased ratings claims for appellate review.  However, the 
Board finds that the veteran properly perfected his appeal of 
the service connection claims with an April 1998 Notice of 
Disagreement and a July 1998 VA Form 9.  Likewise, the RO 
provided the veteran with a Statement of the Case in July 
1998.  Therefore, as these issues are properly before the 
Board, the Board will proceed with appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  There is no competent medical evidence, in-service or 
currently, of a back disability.

3.  There is no competent medical evidence of a current great 
right toe disability or of a nexus between the alleged 
current disability and the veteran's period of active 
service.

4.  There is no competent medical evidence, in-service or 
currently, of headaches, dizziness, blurred vision, hearing 
loss, or tinnitus.

5.  There is competent medical evidence linking the veteran's 
service-connected PTSD with residuals of a myocardial 
infarction.

6.  The symptomatology associated with the veteran's PTSD is 
not shown to be productive of considerable occupational and 
social impairment with symptoms such as impairment of memory, 
speech, judgment and thinking.

7.  The veteran's laceration of the right eyebrow is 
characterized by slight disfigurement and is not productive 
of pain or tenderness.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for a 
right great toe disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
headaches, dizziness, blurred vision, hearing loss, and 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  Residuals of a myocardial infarction were proximately due 
to or the result of the service-connected PTSD.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(1998).

5.  The schedular criteria for an evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (1998); 38 C.F.R. §§ 4.125-4.132, 
Diagnostic Code 9411 (1996).

6.  The criteria for a compensable evaluation for a right 
eyebrow laceration have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic 
Code 7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A veteran may be granted service connection for injury or 
disease contracted in the line of duty or for aggravation of 
a preexisting injury or condition.  38 U.S.C.A. § 1110 (West 
1991).  Service connection also may be granted for a 
disability that is proximately due to or the result of a 
service-connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered part of the original condition.  
38 C.F.R. § 3.310(a) (1998).

However, the veteran must first show that his claim for 
service connection is well grounded.  The veteran carries the 
burden of "submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is one that is "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski 1 Vet App. 78, 81 (1990).  For a claim to 
be well-grounded, there must be (1) competent medical 
evidence of a current disability; (2) lay or medical 
evidence, as appropriate, of incurrence or aggravation of a 
disease or injury in service; and (3) competent medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).

A.  Back Disability

The veteran alleges that he sustained a back injury during 
service at the same time that he incurred the laceration to 
his right eyebrow.  He claims that the mortar fire knocked 
him to the ground.  Service medical records show no 
indication of or treatment for a back disability.  At a VA 
examination in December 1997, the veteran denied any history 
of service-connected injury or disease.  He also did not 
complain of a current back disability and the examiner made 
no findings as to his back.  In December 1997, the RO sent a 
letter to the veteran asking for evidence of current 
disabilities; however, the veteran did not respond.

Therefore, the Board concludes that the veteran's claim of 
entitlement to service connection for a back disability is 
not well grounded.  The veteran has failed to provide medical 
evidence of a current disability, evidence of incurrence of 
an injury in service, and medical evidence of a nexus between 
his period of active service and the alleged current 
disability.  Even if the Board were to accept the veteran's 
allegations of being knocked down by mortar fire as true 
pursuant to 38 U.S.C.A. § 1154(b) (West 1991), the evidence 
still fails to establish a current disability or a nexus 
between the in-service injury and the alleged present 
disability.  Accordingly, the benefit sought on appeal must 
be denied.

B. Great Right Toe Disability

The veteran has claimed entitlement to service connection for 
the removal of his right toenail.  Service medical records 
show that he had an infected toenail removed from his right 
great toe in May 1972.  This apparently resolved with no 
complications.  At a VA examination in December 1997, the 
veteran made no complaints of a current right toe disability.  
The examiner noted that his left great toe was infected and 
that the veteran had a history of having an ingrown toenail.  
In December 1997, the RO sent a letter to the veteran asking 
for evidence of current disabilities; however, the veteran 
did not respond.

Therefore, the Board concludes that the veteran's claim of 
entitlement to service connection for a right great toe 
disability is not well grounded.  The veteran has failed to 
provide any medical evidence of a current disability or 
medical evidence of a nexus between his period of active 
service and the alleged current disability.  The occurrence 
of an injury or disease in service is not sufficient to 
establish service connection.  Accordingly, the benefit 
sought on appeal must be denied.

C. Headaches, Dizziness, Blurred Vision, Hearing Loss, and 
Tinnitus

The veteran alleges that he suffers from headaches, 
dizziness, blurred vision, hearing loss, and tinnitus as 
secondary to his service-connected laceration of the right 
eyebrow.  Service medical records show no indications for or 
treatment of these conditions.  At a VA examination in 
December 1997, the veteran made no complaints regarding these 
alleged disabilities and the examiner made no objective 
findings.  In December 1997, the RO sent a letter to the 
veteran asking for evidence of current disabilities; however, 
the veteran did not respond.

Therefore, the Board concludes that the veteran's claim of 
entitlement to service connection for headaches, dizziness, 
blurred vision, hearing loss, and tinnitus as secondary to 
his service-connected laceration of the right eyebrow is not 
well grounded.  The veteran has failed to provide medical 
evidence of current disabilities or medical evidence of a 
nexus between his service-connected laceration and the 
alleged current disabilities.  Accordingly, the benefit 
sought on appeal must be denied.

The veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection; therefore, the VA is under no duty to assist him 
in developing the facts pertinent to those claims.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claims, and an 
explanation as to why his current attempt fails.

D. Residuals of a Myocardial Infarction

The Board notes that the RO has adjudicated the veteran's 
cardiovascular claim as entitlement to service connection for 
coronary artery disease.  However, the Board finds that the 
claim is more accurately characterized as entitlement to 
service connection for residuals of a myocardial infarction.  
In his October 1997 statement, the veteran claims entitlement 
to service connection for any and all cardiovascular 
conditions, but specifically identifies his heart attack and 
the residuals of the heart attack.  Therefore, the Board will 
consider all evidence pertaining to the veteran's 
cardiovascular condition and adjudicate the claim 
accordingly.

The veteran claims that he suffers from a cardiovascular 
disability as secondary to his service-connected PTSD.  
Service medical records show no indication of or treatment 
for any type of cardiovascular disability.  Records from St. 
Francis Medical Center show that the veteran was admitted to 
the emergency room with chest pain in July 1995.  His initial 
electrocardiogram showed possible inferior infarction with ST 
elevations in V1 and V2 consistent with a true posterior 
infarction.  His primary discharge diagnosis was acute 
inferior posterior infarction.

Private medical records from the same month disclose that the 
veteran sustained a myocardial infarction and that he 
subsequently underwent a left heart catheterization, 
selective coronary arteriography, left ventriculography.  He 
was found to have obstructive coronary artery disease.  A VA 
outpatient note from August 1995 indicates that the veteran 
was scheduled for a two vessel bypass.

A September 1995 letter from Ahmed C. Kutty, M.D. states that 
the cardiac catheterization revealed total obstruction of the 
right coronary artery, a dominant vessel, as well as an 80 
percent stenosis of the circumflex trunk.  The left anterior 
descending artery was free of disease and the systolic 
function of the left ventricle was normal.  Based upon the 
history of myocardial infarction, and results of a treadmill 
test and the catheterization, the doctor recommended surgical 
revascularization and referred the veteran to the VA 
Hospital.

An advisory opinion from the Director of Compensation and 
Pension Service dated September 1995 states that the 
Secretary of Health has determined that no current literature 
finds that experiences as a Prisoner of War (POW) can 
subsequently cause development of hypertension.  Therefore, 
it is unlikely that POW status or service-connected PTSD can 
result in hypertension.

An October 1995 letter from Dr. Kutty states that he 
evaluated the veteran for a cardiac follow-up and that the 
veteran was extremely incapacitated because of exertional 
angina.  The doctor noted that the veteran had two-vessel 
obstructive coronary heart disease, and a prior inferior wall 
myocardial infarction with significant residual ischemia and 
angina.  The doctor recommended that the veteran not return 
to work until he underwent a bypass surgery due to the high 
risk of another cardiac event.  The veteran was afforded a VA 
examination in October 1995.  The veteran provided a relevant 
cardiac history and the examiner diagnosed him with coronary 
artery disease, status post myocardial infarction.

In a January 1998 letter, Dr. Kutty reported that the veteran 
underwent aortocoronary bypass surgery in November 1995.  He 
described the veteran as having significant metabolic 
disorder, manifested by hyperlipidemia with 
hypercholesterolemia and hypertriglyceridemia, as well as 
diabetes mellitus and obesity.  He stated that the veteran's 
medical condition had stabilized and that he was free of any 
inducible myocardial ischemia.  The doctor opined that the 
veteran's service-connected PTSD, as well as the physical 
stress of his work, were both contributing factors to his 
acute myocardial infarction and his current cardiovascular 
disability.

The doctor specifically stated, "In reviewing his history, I 
find that he sustained post-traumatic disorder in Vietnam and 
stressful situations such as what he encountered at his job 
on 6/10/96 are likely to have been a trigger for his extreme 
cardiovascular reflex responses (vasoconstriction and 
increase in blood pressure) which definitely played a part in 
bringing about his acute myocardial infarction...Among the 
various factors known to bring about an acute thrombotic 
occlusion of the coronary artery, stress, physical and 
emotional, are recognized as precipitating events and, 
therefore, I believe that his service-related post-traumatic 
disorder as well as physical stress of his work at the time 
were both contributing factors to Fred's acute myocardial 
infarction...and his current disability of a cardiovascular 
nature followed his acute myocardial infarction in which 
inferior wall damage including some right ventricular 
component occurred..."

At a VA examination in December 1997, the veteran related 
that he received treatment for coronary artery disease and 
that he had a myocardial infarction in July 1995.  He 
reported that he was not diagnosed with hypertension, but was 
taking blood pressure medications for his cardiac condition.  
The examiner diagnosed him with coronary artery disease with 
myocardial infarction, cardiac catheterization, and coronary 
artery bypass graft.  A chest x-ray showed a mildly enlarged 
heart, postoperative changes from a thoracotomy, and mild 
pulmonary vascular congestive change, suggesting borderline 
heart failure.

In cases involving a question of medical causation, competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet.App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  In this case, the medical 
opinion of the veteran's treating cardiologist links his 
previous myocardial infarction and the present residuals of 
the myocardial infarction with his service-connected PTSD.  
On the contrary, the advisory opinion of the Director of 
Compensation and Pension Service discusses hypertension and 
POW status.  The veteran has not been shown to be a POW or to 
have hypertension.  Therefore, the Board finds the VA opinion 
to be minimally relevant to the veteran's claim.  On the 
contrary, the private medical opinion is well-reasoned, 
competent, thorough, and supported by the veteran's medical 
evidence and history.

Accordingly, resolving any reasonable doubt in the veteran's 
favor under 38 U.S.C.A. § 5107(b) (West 1991), the Board 
finds him to be entitled to service connection for residuals 
of a myocardial infarction on a secondary basis under 
38 C.F.R. § 3.310 (1998).

II. Increased Ratings

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet.App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased evaluations are well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Ratings Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1998).




A.  PTSD

The record shows that the RO granted service connection for 
PTSD and assigned a 30 percent evaluation effective from 
August 28, 1995.  The RO based this determination upon a 
December 1995 VA examination which diagnosed the veteran with 
PTSD, and partial verification of the veteran's stressors, 
which occurred during active service in Vietnam.

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
When a law or regulation changes while a case is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  Therefore, the Board will 
proceed to analyze the veteran's claim under both sets of 
criteria, as did the RO, to determine if one is more 
favorable to the veteran.

The veteran's PTSD has been awarded a 30 percent schedular 
evaluation pursuant to Diagnostic Code 9411.  Under this 
Diagnostic Code, a 30 percent evaluation was warranted where 
there was definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people and 
the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

A 50 percent evaluation was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of the 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1996).

Beginning November 7, 1996, PTSD is to be evaluated pursuant 
to 38 C.F.R. § 4.130, Diagnostic Code 9411(1998).  The 
revised regulations provide that a 30 percent evaluation 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).

A 50 percent evaluation is warranted when symptomatology 
causes occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Codes 
9400, 9411 (1998).

In relation to the present appeal, the veteran's sister 
submitted a statement in December 1997.  She described 
problems that the veteran had after he returned from Vietnam, 
including severe mood swings, headaches, flashbacks, and 
excessive drinking.

The veteran was afforded a VA examination in April 1998.  The 
veteran reported occasional nightmares, flashbacks once every 
two weeks, no sleep disturbance, and avoidance of events or 
thoughts that would trigger memories of Vietnam.  He provided 
a history of detachment from others, irritability, decreased 
concentration, diminished interest, and hypervigilance.  Upon 
examination, the veteran was oriented to place, time, and 
person.  He showed moderate anxiety but no marked depression.  
There was no evidence of delusions, hallucinations, or 
suicidal ideations.  His recent and remote memory were intact 
and his insight and judgment were unimpaired.  The examiner 
found that the veteran continued to show chronic PTSD 
symptomatology of moderate severity, with a suggestion of 
associated depression..  He described the veteran as having a 
tendency to withdraw, to be stress sensitive, and to actively 
avoid memories of Vietnam.

Acknowledging that the above evidence must be applied to the 
rating criteria that are most favorable to the veteran, the 
Board finds that the evidence does not support an evaluation 
in excess of 30 percent for PTSD under either the former or 
the revised criteria.  Pursuant to the former Diagnostic Code 
9411, the evaluation of the veteran's PTSD turns on the 
severity of his overall social and industrial impairment.  A 
30 percent evaluation is warranted where such impairment is 
of definite severity.  In a precedent opinion dated November 
of 1993, the General Counsel of the VA concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree".  O.G.C. Prec. 9-93 (Nov. 
9,1993).  Pursuant to Diagnostic Code 9411 under the revised 
criteria, a 30 percent rating is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to several enumerated symptoms.

In conclusion, the Board finds that the veteran is not 
entitled to an evaluation in excess of 30 percent for PTSD.  
When the totality of symptomatology attributable to the 
veteran's PTSD is considered, the Board finds that the 
veteran's symptoms are more consistent with those 
contemplated by the rating criteria for a 30 percent 
disability evaluation under both the former and revised 
criteria.  Specifically, the examiner described the veteran's 
disability as moderate and did not find that the veteran 
suffered considerable social or industrial impairment or that 
he exhibited symptoms such as impairment of memory, speech, 
judgment and thinking.  Therefore, the evidence of record 
does not show the increased severity for the next higher 
evaluation and the veteran's claim must be denied.

B.  Laceration of the Right Eyebrow

The record shows that the RO granted service connection for a 
laceration of the right eyebrow and assigned a noncompensable 
evaluation effective from August 28,1995.  The RO made this 
decision based upon service medical records which showed 
treatment for a laceration in 1972 and upon a December 1995 
examination which found the scar to be asymptomatic.

The veteran's laceration of the right eyebrow has been 
assigned a noncompensable evaluation pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (1998).  Under this diagnostic 
code, a scar is rated as noncompensable when it is slightly 
disfiguring.  For an increased rating to 10 percent, the scar 
must be moderately disfiguring.

At the December 1995 VA examination, the veteran provided a 
history of coming under mortar attack in Vietnam and 
sustaining a fragmentation wound to the mid-portion of the 
right eyebrow region.  He reported that he received sutures 
for the injury and that he had no further complications.  The 
examiner described the scar as 8 mm. in length and 1 mm. in 
width, with no inflammation, retraction, or keloids.  The 
scar was not tender or painful on objective demonstration.  
The examiner noted that the scar lay beneath the eyebrow, so 
that it was difficult to notice.

A VA examination of December 1997 made no findings as to the 
scar.  The veteran did not appear for a VA examination 
scheduled in April 1998.

Based upon the above findings, the Board concludes that the 
veteran's scar of the right eyebrow does not fulfill the 
criteria for a compensable evaluation pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (1998).  The examiner 
specifically found the scar to be only slightly disfiguring 
because it was largely hidden beneath the eyebrow.  The 
rating schedule also provides for a 10 percent evaluation 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804 (1998) if 
the scar is tender and painful upon objective demonstration.  
However, the VA examiner specifically found that the scar was 
not tender or painful and, in fact, found the scar to be 
completely asymptomatic.  Therefore, the medical evidence 
does not show the severity necessary for the next higher 
evaluation and the benefit sought on appeal must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (1998).  The Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (1998).  In this regard, the Board finds that 
there has been no showing by the veteran that his PTSD or 
laceration have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1998) are not met.  See Bagwell v. Brown, 9 Vet.App. 337 
(1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

The Board acknowledges the veteran's contentions regarding 
the inadequacy of his October 1995, December 1995, and 
December 1997 VA examinations.  With regard to the veteran's 
service connection claims, if the veteran does not present a 
well-grounded claim, the duty to assist the veteran, to 
include an additional VA compensation examination, does not 
arise.  See Slater v. Brown, 9 Vet.App. 240 (1996); Frazen v. 
Brown, 9 Vet.App. 235 (1996).

With regard to the adequacy of the examinations, the VA 
General Counsel, in a binding precedent opinion, indicated 
that 38 C.F.R. § 4.1 (1998) does not require that the medical 
history of disability be obtained from the examiner's review 
of prior medical records as opposed to the oral report of the 
person examined, nor is a medical records review required in 
all circumstances where a rating examination is conducted 
pursuant to the duty to assist.  VOPGCPREC 20-95.

The Board also finds that the examination reports include 
past medical history, current complaints, physical 
examination findings, and an assessment or diagnosis.  For 
those reasons, the Board finds the VA examinations of record 
were adequate for rating purposes and provide a comprehensive 
picture as to the veteran's disabilities.  Moreover, the 
Board notes that the RO promptly provided examinations each 
time the veteran alleged a disability and that the veteran 
did not attend the last scheduled examination.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a back disability is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a right great toe disability is 
denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for headaches, dizziness, blurred vision, 
hearing loss, and tinnitus is denied.

Service connection for residuals of a myocardial infarction 
is granted.

An evaluation in excess of 30 percent for PTSD is denied.

A compensable evaluation for a laceration of the right 
eyebrow is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

